Citation Nr: 1828455	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  11-05 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a 12th rib fracture also claimed as a vertebral fracture.

2.  Entitlement to service connection for a left hip disorder.


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran had active service from May 1954 to May 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board remanded the claim for further development in February 2016.  The issue now returns for appellate review.

The issue of service connection a left hip disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's healed rib fracture is not etiologically related to a disease, injury, or event that occurred in service.


CONCLUSION OF LAW

The criteria for service connection for the residuals of a rib fracture have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to VA compensation may be granted for a disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (b).

The Veteran received a VA examination in May 2016.  The examiner reviewed the claims file and current X-ray evidence and conducted a physical examination.  The examiner found a chronic-appearing healed fracture deformity of the right posterior 12th rib.  The examiner did not find any residuals such as inflammation, pain, flare-ups, or any functional limitations.

Regarding the second element of Shedden, an in-service injury, the Veteran contends that his rib fracture is due to a fall that occurred in his barracks during service.  An in-service clinical record from January 1955 indeed notes a fall.  However, as noted by the May 2016 opinion, the medical evidence does not support a causal relationship between the Veteran's healed rib fracture and the fall that occurred in service.  A review of the January 1955 medical report shows that the Veteran suffered a contusion of the forehead and a sprain of the right wrist, but there is no diagnosis of a rib fracture or symptoms associated with a rib fracture.

Post service in April 1957, the Veteran was hospitalized after being stabbed in the left posterior chest during a fight with three men.  He had a small stab wound in the posterior 6th intercostal space, approximately 2 centimeters lateral to the left scapula.  Chest x-rays were conducted, but there was no finding of any rib fracture.

Furthermore, the Board finds that the Veteran's rib fracture has healed without residuals and, thus, the Veteran does not have a current disability.  As such, the Veteran has not satisfied the first element of Shedden.

The Board has considered the Veteran's lay contention that he has a current rib disability caused by his in-service injury.  However, the Veteran has not been shown to be competent to opine as to a diagnosis or to the etiology of any disability associated with his now healed rib fracture.  As such, the Board finds that the Veteran has not established a nexus between any current disability associated with his now healed rib fracture and his service.  Accordingly, the Veteran has not satisfied the third element of Shedden.

In sum, upon careful review and weighing of the evidence, with reasoning as detailed above, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for a rib disability, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The Veteran's claim for entitlement to service connection for a rib injury is denied.


ORDER

Service connection for the residuals of a 12th rib fracture, also claimed as a vertebral fracture, is denied.



REMAND

Although the Board regrets the delay, the Board must remand these claims to ensure there is a complete record so the Veteran is afforded every possible consideration.

The Veteran received an opinion for his left hip claim in May 2016.  The examiner found it was less likely than not that the Veteran's left hip disability was incurred in or caused by the Veteran's reported in-service injury.  The examiner's rationale was that the Veteran reported the onset of his hip condition as occurring in the 1990s.  However, the Veteran noted on his February 2011 VA Form 9 that his left hip condition is the direct result of his fall during active duty.  Accordingly, an addendum opinion is needed to address the Veteran's contention that his left hip disability is due to his slip and fall.  Furthermore, on remand, the examiner must address aggravation and whether the Veteran's hip disability is due to a service-connected disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Add to the Veteran's VBMS file any recent outstanding VA treatment records.

2.  Obtain an addendum opinion for the Veteran's left hip disability.  The Board leaves it to the discretion of the examiner as to whether the Veteran should undergo another in-person examination.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the opinion.

(a)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current left hip disability had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the slip and fall that occurred during the Veteran's service.

(b)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current left hip disorder was caused by the Veteran's service-connected back disorder and/or any other service-connected disorder, to include by any altered gait associated with those disorders.

(c)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current left hip disorder was aggravated (i.e., worsened) by the Veteran's service-connected back disorder and/or any other service-connected disorder, to include by any altered gait associated with those disorders.

The examiner must provide a comprehensive report that includes a complete rationale for all opinions and conclusions reached.

3.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


